Citation Nr: 1734841	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1976 to August 1979, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's service connection claims for diabetes and hypertension.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a travel board hearing in May 2016.  A transcript of the hearing is in the claims folder.

In September 2016, the appeal was remanded by the Board for evidentiary development.

Following additional development, the Veteran was provided a supplemental statement of the case (SSOC) and the case now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

In September 2016, the Board remanded the Veteran's appeal with instructions on further development.  Specifically, the remand instructed the RO to contact the Joint Services Records Research Center (JSRRC) to request verification of the Veteran's claimed herbicide exposure during his service in Korea.  The remand further instructed the RO to obtain a statement from the JSRRC indicating whether there are any known environmental contamination studies of Camp Casey, including any investigations as to whether herbicides and/or other chemicals were buried there in the late 1970s.

While the RO obtained a statement from the JSRRC concerning the Veteran's claimed herbicide exposure, this statement does not address the Board's request for information concerning any known environmental contamination studies of Camp Casey.  The Board therefore finds this instruction has not been substantially complied with and an additional remand is necessary to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the JSRRC, or any other appropriate service department agency, to request a statement indicating whether there are any known environmental contamination studies of Camp Casey, including any investigations as to whether herbicides and/or chemical were buried at Camp Casey in the late 1970s.

2.  When the development requested has been completed, the case should be reviewed on the basis of any additional evidence.  After conducting any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

